      Case 1:18-cv-09035-JPO-GWG Document 151 Filed 05/14/20 Page 1 of 1




                                              April 24, 2020




                                                                                    nzaita@ldzhlaw.com

VIA ECF
Hon. Gabriel W. Gorenstein
Chief U.S. Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
Courtroom 6B
New York, NY 10007-1312

RE:    Angel Hernandez v. The Office of The Commissioner Of Baseball, et al.
       No. 18 Civ. 09035 (JPO) (GWG)

Dear Judge Gorenstein:

        We are co-counsel for Plaintiff Angel Hernandez in the above-captioned matter. It is with
great sadness that we inform the Court that Paul Z. Lewis, Managing Partner of our firm and an
attorney of record on this matter, passed away on April 3, 2020.

       Attached please find a Proposed Order of Withdrawal of Mr. Lewis as an attorney of record
from the matter and all electronic filings. Our firm and the undersigned continues to represent Mr.
Hernandez in this matter.


                                                          Respectfully submitted,
                                                          /s/ Nicholas J. Zaita
                                                          Nicholas J. Zaita
                                                          LEWIS DIBIASI ZAITA & HIGGINS
                                                          Attorney for Plaintiff


cc: All Counsel (via ECF)
